Title: Enclosure: Johann Kalb to the Comte de Broglie, 27 December 1777
From: Kalb, Johann
To: Broglie, Charles François, Comte de


      
       Mr Count
       Camp at Valley Forge 27. of December 1777
      
      You take So great an Interest, in the Success of the American Cause, that I have made so bold, as to recommend to you, Mr John Adams, one of the Members of Congress who goes to France, to treat with the Court upon political Affairs, as Mr Deane will be charged, with the Affairs of Commerce. Mr Adams is a Man of Merit, generally esteemed in this Country, and to whom Mr de Valfort and myself, have Some Obligations relative to our Baggage. Your Credit, will be of great Use to him, if you will condescend to afford it to him.
      I had the Honour to write you a long Letter, two days ago, which I hope will arrive Safe to you. The Poste for Boston presses me, without which, I should also have inclosed a Copy. I am with the most respectfull Devotion, Mr Count, your most humble and most obedient Servant,
      
       The Baron de Kalb
      
     